Exhibit31.1 PRINCIPAL EXECUTIVE OFFICER’S CERTIFICATION PURSUANT TO SECTION‑OXLEY ACT OF2002 I, Sean E. George, certify that: 1.I have reviewed this annual report on Form10-K/A of Invitae Corporation; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date: June 26, 2017 /s/ Sean E. George, Ph.D. Sean E. George, Ph.D. President and Chief Executive Officer (Principal Executive Officer)
